Citation Nr: 0814450	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left hand disorder, 
including as secondary to service-connected right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The veteran appeared at a Travel Board hearing in October 
2005 before the undersigned Veterans Law Judge.  The case was 
remanded in January 2006.  

In September 2007, the Board denied entitlement to service 
connection for a cervical spine disorder, and entitlement to 
an increased rating for his right shoulder disorder.  The 
Board remanded the issue of entitlement to service connection 
for a left hand disorder.  The RO completed the directed 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.


FINDING OF FACT

The preponderance of the probative evidence indicates that a 
left hand disorder is not related to an in-service disease or 
injury, or a service-connected right shoulder disorder.


CONCLUSION OF LAW

The veteran's left hand disorder is not proximately due to, 
the result of, or aggravated by, his service-connected right 
shoulder disorder.  38 U.S.C.A. § 5103, 5103A, 5107(b) (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  A November 2002 letter 
informed the veteran of VA's duty to assist him and of the 
evidence needed to support a claim for service connection.  A 
July 2004 letter provided notice of the information and 
evidence needed to substantiate and complete a claim for 
service connection on a secondary basis, to include notice of 
what part of that evidence is to be provided by the claimant, 
notice of what part VA will attempt to obtain, and the need 
for the veteran to submit all pertinent evidence in his 
possession.  The claim was readjudicated in a November 2007 
supplemental statement of the case.  The RO's failure to 
provide the veteran notice of how disability ratings and 
effective dates are determined in the event service 
connection is granted is not prejudicial in light of the 
decision reached below.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).
  
VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  In sum, there is no evidence of any VA error 
in notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The veteran's preinduction physical examination report noted 
a pre-existing left third metacarpophalangeal joint fracture, 
which had been treated with pinning.  The Board further notes 
that the basis of the veteran's claim does not, however, 
involve a claim of in-service aggravation of that injury.  
Rather, the appellant bases his claim on neuropathy secondary 
to right shoulder and cervical disorders.  Transcript, p. 5.  
Thus, the Board will not discuss service connection due to 
aggravation of a pre-existing disorder.  (Parenthetically, 
the Board notes that there is no competent evidence of in-
service aggravation.)

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

As discussed below, while Wallin elements one and two are 
present, element three is not.  Thus, the Board finds the 
evidence of record preponderates against the claim.

Analysis

As noted above, there is no claim of in-service involvement 
for the left hand.  Indeed, service medical records are 
negative for any entries related to complaints, findings, or 
treatment for, the left hand.  The June 1968 Report Of 
Medical Examination For Separation notes the upper 
extremities were assessed as normal.  Further, the veteran 
noted at the hearing that his left hand symptomatology 
started eight or ten years prior to the hearing, Transcript, 
p. 8, i.e., between about 1995 and 1997, almost 30 years 
after his separation from active service.

A November 1968 rating decision granted service connection 
for a right shoulder disorder.  Service connection for the 
right shoulder remains in effect.

Following an October 2006 VA examination the examiner 
diagnosed cervical degenerative disc disease with loss of 
motion and atrophy of the intrinsic head muscles of the left 
hand; as well as weakness of the intrinsic left hand muscles 
due to presumed cervical radiculopathy.  The examiner 
observed that he could not provide an accurate opinion of 
etiology, as he did not have access to the claims file.  The 
claims file was later provided and the examiner provided an 
addendum in October 2007.

After reviewing the claims file the examiner noted the 
absence of any evidence in service neck complaints,  
symptomatology, or treatment.  He noted that no such 
complaints were reported until many, many years post service.  
He opined the veteran's degenerative disc disease was age-
related, and was not due to the right shoulder disorder or 
any other incident related to his active service.  Prior to 
denying the veteran's claim, the Board remanded the claim 
again so that the examiner could address the etiology of any 
neurological involvement.

Following another review of the claims file, the examiner 
noted in an October 2007 addendum that there was no change in 
his diagnosis of the left hand disorder, and that it was 
secondary to the cervical degenerative disc disease.  He also 
opined that the veteran's left hand disorder was not caused 
or aggravated by the service-connected right shoulder 
disorder, as they are unconnected.  The examiner reiterated 
his opinion that the veteran's left hand disorder is in all 
likelihood caused by his age-related cervical degenerative 
disc disease.  Specifically, the left hand weakness is due to 
damage of the nerve roots that innervate the muscles of the 
left hand.  The examiner determined that there was no 
evidence of cervical radiculopathy or left hand weakness 
during the veteran's active service.

The examiner's opinion is consistent with the probative 
evidence of record.  VA outpatient treatment records note the 
veteran's treatment for his disorders, but there are no 
entries, opinions, or comments from qualified medical care 
providers to the effect that they are causally linked to his 
active service or his service-connected right shoulder 
disorder.  The Board notes the examiner's comment that it was 
possible the veteran may have had posterior neck pain 
secondary to degenerative changes that may have just been 
starting during the veteran's active service, but that 
opinion does not support the veteran's claim, as it is 
tentative.  The Board reads the comment as in effect noting 
that "nothing" is impossible.  Such language does not rise 
to the level of probable.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinions expressed in terms of "may" 
also implies "may" or "may not"' and are speculative).

In light of the fact that the preponderance of the probative 
medical evidence shows the left hand disorder is not causally 
linked to the service-connected right shoulder disorder, 
Wallin element three is absent.  Of course, Wallin element 
two is missing as concerns the cervical disorder, as the 
appellant is not service connected for a cervical disorder.

Thus, the preponderance of the evidence is against the claim.  
38 C.F.R. § 3.310; Allen.  Hence, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for a left hand disorder, 
including secondary to a right shoulder disorder, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


